Citation Nr: 1513768	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to March 1946.  The Veteran died in May 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2011.  He was 85.  His death certificate shows he died at home from probable acute myocardial infarction, due to coronary artery disease, due to hypertension, due to hypercholesterolemia.  At the time of his death, he was service connected for post-traumatic stress disorder, hearing loss and tinnitus.  

The appellant has contended that the Veteran's PTSD was implicated in his death, and in this regard, in August 2011, Dr. Bhudev Sharma wrote he had treated the Veteran since May 2009 and that the "stress of war and working in the military may have contributed to some extent in the causation of the [Veteran's] coronary artery disease."  Similarly, Dr. Robert Boyd wrote in July 2012 that he was the Veteran's primary care physician for many years, and that "it's possible that the stress of [the Veteran's] military service in World War II may have contributed to some extent to the causation of his coronary artery disease."  

Given the foregoing, it now becomes necessary to assemble the records of the Veteran's treatment preceding his death, and to obtain a medical opinion addressing the theory of entitlement that has been raised.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the appellant, physically or electronically associate with the claims file all of the Veteran's treatment records from Dr. Sharma, the records of the Veteran's treatment by Dr. Boyd in the last year of the Veteran's life, and any other outstanding and relevant records surrounding his death in May 2011.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, provide the claims file to an individual with appropriate expertise for an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD contributed substantially or materially to any of the disease processes that caused his death (i.e., a myocardial infarction, coronary artery disease, hypertension, and hypercholesterolemia).

In providing the opinion, the opinion provider should comment on the August 2011 letter from Dr. Sharma and the July 2012 letter from Dr. Boyd regarding a relationship between the Veteran's reaction to his military service and his coronary artery disease.  

A complete rationale with citation to relevant evidence found in the claims file should be provided. .

3.  After undertaking any other development as may become indicated upon the completion of the foregoing, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted in full, the appellant should be provided a supplemental statement of the case and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

